Citation Nr: 1526476	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  14-02 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

What evaluation is warranted for bilateral hearing loss from March 16, 2010?


REPRESENTATION

Appellant represented by:	Margaret A. Matthews, Claims Agent


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1970 to June 1972, and from January 1991 to April 1992.  He also had periods of active duty for training and inactive duty for training.

This issue comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic Virtual VA and Veterans Benefit Management System (VBMS) claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2012, VA acknowledged receiving a power of attorney (VA Form 21-22a) from the Veteran, properly executed and appointing M. Matthews as his representative.  This power of attorney revoked an October 1990 power of attorney that had appointed Disabled American Veterans as his representative.  38 C.F.R. § 14.631(f)(1) (2014).  In December 2013, VA issued a statement of the case to the Veteran, but sent a copy to Disabled American Veterans instead of M. Matthews.  A copy of the statement of the case must be furnished to the Veteran's current representative, M. Matthews.  38 C.F.R. § 19.30(a) (2014).  

Further, the Veteran's most recent audiological examination was in September 2013.  As this case is being remanded to provide the Veteran's representative with a copy of the December 2013 statement of the case, the Board finds that another VA audiological examination would be helpful in determining the current severity of his bilateral hearing loss.

Finally, any additional private treatment records or outstanding, relevant VA treatment records should be obtained.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran's current representative (M. Matthews) a copy of the most recent statement of the case and any future supplemental statements of the case at the address indicated on the most recent and properly executed power of attorney in the Veteran's file.

2.  Contact the Veteran and request that he provide sufficient information and, if necessary, authorization to enable the AOJ to obtain any additional evidence relevant to the claim on appeal.  After securing such information and authorization, the AOJ should seek to obtain copies of all evidence referred to by the Veteran that is not already part of the record, as well as any VA treatment records.  If the AOJ cannot locate all relevant Federal government records, it must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain any Federal government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it was unable to obtain; (b) explain the efforts VA has made to obtain the evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given the opportunity to respond.

3.  After receipt of any outstanding evidence, schedule the Veteran for a VA audiology examination to assess the current severity of his bilateral hearing loss.  The examiner must be provided access to the Veteran's claims file, including the electronic Virtual VA and VBMS files, and a copy of this Remand.  The examiner must specify in the examination report that the claims file, including the electronic Virtual VA and VBMS files, and a copy of this Remand have been reviewed.  The examiner must specifically address the effect of the Veteran's hearing disability on his occupational functioning and daily activities, as well as the objective audiometric testing results.

4.  The RO should then review the examination report to ensure that it is in compliance with the directives of the REMAND.  If the report is deficient in any manner, then the RO must implement corrective procedures at once.  

5.  After completing the actions detailed above, readjudicate the claim.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




